BRYAN SCHRODER
United States Attorney

STEPHAN COLLINS
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: stephan.collins@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,               )
                                             )
                          Plaintiff,         )
                                             )
          vs.                                )   No. 3:20-mj-00459-DMS
                                             )
     JEFFREY HASTINGS,                       )
                                             )
                           Defendant.        )
                                             )
                                             )

                                 NOTICE OF INDICTMENT

        COMES NOW the United States, by and through undersigned counsel, and hereby

gives notice that an indictment has been filed in the Southern District of New York

charging Jeffrey Hastings with one count of Conspiracy to Commit Securities Fraud and

to make False Filings with the SEC. See Indictment, attached as Exhibit 1.

//



         Case 3:20-mj-00459-MMS Document 19 Filed 10/09/20 Page 1 of 2
       RESPECTFULLY SUBMITTED October 9, 2020, at Anchorage, Alaska.

                                            BRYAN SCHRODER
                                            United States Attorney

                                            s/ Stephan Collins
                                            STEPHAN COLLINS
                                            Special Assistant U.S. Attorney



CERTIFICATE OF SERVICE

I hereby certify that on October 9, 2020,
a true and correct copy of the foregoing
was served electronically via
the CM/ECF system on the following:

Counsel of Record

s/ Stephan Collins
Office of the U.S. Attorney




U.S. v. HASTINGS
3:20-cr-00459-DMS                       Page 2 of 2


        Case 3:20-mj-00459-MMS Document 19 Filed 10/09/20 Page 2 of 2
